Plaintiff sued for damages for breach of an agreement to convey real property. Defendant had judgment and the plaintiff appeals on a bill of exceptions. *Page 19 
The cause was tried at the same time and on the same evidence as Andrews v. Waldo, 55 Cal.App. Dec. 1029 [see Reporter's Note below], the plaintiff in this case being the purchaser obtained by the agents. It will not be necessary to restate any of the evidence because the case is to be determined upon the single ground that the trial court found that the value of the property was the price to be paid and that, in so far as his dealings with Steinberg were concerned, the defendant was not guilty of bad faith in refusing to consummate the sale. [1]
Though these findings are contrary to the weight of the evidence, there is some evidence to support them and they are conclusive upon this appeal. [2] The plaintiff gave the agent his check for five hundred dollars as a deposit to be applied on the first payment, but this check was not delivered to defendant and was not cashed. No other payment of purchase price or other expenses recoverable under section 3306 of the Civil Code was made and plaintiff has failed to prove any damage.
Judgment affirmed.
Koford, P.J., and Sturtevant, J., concurred.
Reporter's Note: A petition to have Andrews v. Waldo
heard in the supreme court, after judgment in the district court of appeal, was granted by the supreme court on May 7, 1928, and an opinion was rendered by the supreme court on December 20, 1928, affirming the judgment of the trial court therein.